Title: From Thomas Jefferson to James Monroe, 28 September 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     Dear Sir 
                     
                     Monticello Sep. 28. 08
                  
                  I recieved your letter just as I was going to bed last night and being to set out early this morning I have only had time to read your letters to mr Randolph & that of mr Giles. the former are exactly such as I ever believed you had written. they contain nothing unworthy of the purest virtue, & altho’ the views you entertained of the conduct of the Executive towards you were not such as any consciousness of mine then contemplated, yet they have honorably given way to the dictates of public duty & patriotism. I return these letters & with them those which passed between you & myself, having copied their dates only to enable me to turn to them readily at Washington, from whence you shall hear from me on their subject. it will of course occur to you that I shall find there a great accumulation of business some of which will necessarily demand my first attentions. I salute you with affection & respect together with mrs & Miss Monroe
                  
                     Th: Jefferson 
                     
                  
               